Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 09, 2018


The Court of Appeals hereby passes the following order:


A19A0066. GEORGE LEDET v. VANDAMM ENTERPRISES, LLC.


       George Ledet filed a complaint and request for injunctive relief against
Vandamm Enterprises, LLC, Tower Lending, LLC, and Tower Financial Services,
Inc., asserting, among other things, claims of adverse possession, constructive fraud,
breach of contract, and trespass relating to a foreclosure and writ of possession. The
trial court entered an order granting Vandamm Enterprises’s motion to dismiss, and
Ledet filed this direct appeal from that order. We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). In such circumstances, there must be either
an express determination that there is no just reason for delay under OCGA § 9-11-54
(b) or compliance with the interlocutory appeal requirements of OCGA § 5- 6-34 (b).
See id. “Where neither of these code sections [is] followed, the appeal is premature
and must be dismissed.” Johnson, supra. (punctuation omitted).
       Here, the trial court’s order resolved Ledet’s claims against Vandamm
Enterprises, but did not address Ledet’s claims against the other defendants, and
therefore it was not a final order. Moreover, the trial court did not direct the entry of
final judgment in accordance with OCGA § 9-11-54 (b). Under these circumstances,
Ledet could appeal the order only by following the interlocutory appeal procedure set
forth in OCGA § 5-6-34 (b). See Johnson, supra. His failure to follow this procedure
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/09/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.